 NEWARK STAR LEDGERThe Newark Morning Ledger Co. d/b/a Newark StarLedger and William Candito and Martin Walshand Newark Newspaper Printing Pressmen'sUnion, Number 8, International Graphics andCommunications Union, AFL-CIO, Party to theContract. Cases 22-CA-7234 and 22-CA-7466September 29, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 13, 1977, Administrative Law JudgeLowell Goerlich issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedwith the Board its brief to the Administrative LawJudge, in lieu of a reply brief to Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, to modify his remedy,2and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, The NewarkMorning Ledger Co. d/b/a Newark Star Ledger,Newark, New Jersey, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, except that the attached noticeis substituted for that of the Administrative LawJudge.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc.. 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3. 1951). we havecarefully examined the record and find no basis for reversing his findings.2 In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for periods priorto August 25. 1977. in which the "adjusted prime interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.232 NLRB No. 95APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unlawfully refuse to put to workindividuals who have lawfully applied for employ-ment because of their lawful participation in theWashington Post strike or their participation inany other activities protected by Section 7 of theNational Labor Relations Act, as amended.WE WILL NOT in any other manner interferewith, restrain, or coerce any employees in theexercise of the rights guaranteed them by Section7 of the Act to engage in self-organization, tobargain collectively through a representative oftheir own choosing, to act together for collectivebargaining or other mutual aid or protection, orto refrain from any and all these things.WE WILL offer William Candito and MartinWalsh the jobs they would have filled had we notrefused to employ them or, if their jobs no longerexist, substantially equivalent jobs, in conformitywith our contract with Local 8.WE WILL pay them the backpay they lostbecause we refused to hire them, with interest.THE NEWARK MORNINGLEDGER CO. D/B/ANEWARK STAR LEDGERDECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: Case 22-CA-7234 was consolidated with Case 22-CA-7466 onMarch 23, 1977, pursuant to Section 10(b) of the NationalLabor Relations Act, as amended, herein referred to as theAct, and Section 102.15 of the Board's Rules andRegulations. On the same date an amended complaint anda notice of hearing were issued. The charge filed byWilliam Candito in Case 22-CA-7234 on October 12, 1976,was served on The Newark Morning Ledger Co. d/b/aNewark Star Ledger, Respondent herein, by registered mailon the same date. The charge filed by Martin Walsh inCase 22-CA-7466 on February 9, 1977, was served onRespondent by registered mail on the same date. Theamended complaint charged that pursuant to a currentcontract Newark Newspaper Printing Pressmen's Union,Number 8, International Graphics and CommunicationsUnion, AFL-CIO, herein referred to as Local 8, submittedthe names of William Candito and Martin Walsh foremployment and Respondent refused and continues torefuse to hire them because of their membership in andtheir protected activities on behalf of International Graph-ics and Communications Union Local 6, AFL-CIO, herein581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreferred to as Local 6, in violation of Section 8(a)( 1) and (3)of the Act.Respondent filed a timely answer denying that it hadengaged in any of the unfair labor practices alleged in theamended complaint. Respondent admitted that on orabout May 1, 1976, Local 8 submitted Candito's name asan applicant for employment and that his name wasrejected. Respondent denied that Walsh's name had beensubmitted for employment.The case came on for hearing at Newark, New Jersey, onApril 28, 1977. Each party was afforded a full opportunityto be heard, to call, examine, and cross-examine witnesses,to argue orally on the record, to submit proposed findingsof fact and conclusions, and to file briefs. All briefs havebeen carefully considered.FINDINGS OF FACT,' CONCLUSIONS, AND REASONSTHEREFORI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times material herein,a corporation duly organized under, and existing by virtueof, the laws of the State of New Jersey.At all times material herein Respondent has maintainedits principal office and plant at Star Ledger Plaza, Newark.New Jersey, herein called the Newark plant, and is now,and at all times material herein has been, continuouslyengaged at said plant in the publishing, printing, anddistributing of the Star Ledger, a daily newspaper.Respondent's Newark plant is its only facility involved inthis proceeding.In the course and conduct of Respondent's publishingoperations at all times material herein, Respondentsubscribed to various interstate news services, including,inter alia, syndicated columns by Jack Anderson, WilliamBuckley, Jr., and Ann Landers; advertised various nation-ally sold products, including, inter alia, Firestone Tires,Seagrams Whiskey, and Marlboro cigarettes; and receivedgross revenue from its publishing operations in excess of$200,000.Respondent is, and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDLocal 8 and Local 6 are, and have been at all timesmaterial herein, labor organizations within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThe Newark Morning Ledger Co. and Newark Newspa-per Printing Pressmen's Union, Number 8, InternationalGraphics and Communications Union, AFL-CIO, areThe facts found herein are based on the record as a whole and theobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial and exhibits, with due regardfor the logic of probability, the demeanor of the witnesses, and the teachingsof N. L R.B. v. Walton Manufacturing Company & Loganville Pants Co., 369U.S. 404. 408 (1962). As to those witnesses testifying in contradiction to thefindings herein, their testimony has been discredited, either as having beenin conflict with the testimony of credible witnesses or because it was in andparties to a collective-bargaining agreement covering theLedger's pressroom employees. By virtue of the contract'smarkup agreement, the Ledger guarantees a certainnumber of individuals five shifts of work each week. Theindividuals are known as situation holders. In the event thecontract's manning requirements exceed the number ofshifts guaranteed under the markup or additional pressmenare needed because a situation holder is absent due toillness, holidays, or vacation, substitutes may be acceptedfor I day's hire to fulfill the Company's obligations underthe manning provisions. Section 3(c) of the contractprovides the foreman with the express right to accept orreject any applicant referred by the Union for I day's hireas a substitute. If requested, the Ledger must provide theUnion with a written reason for the rejection of anapplicant.Pursuant to section 3 and the markup provisions of thecontract the procedure followed for the hiring of applicantsfor employment as substitutes is for the foreman to advisethe union chairman the evening before what the manningrequirements for the next day's shift will be. The chairmanthen submits a worksheet which contains the names ofthose pressmen who are assigned to work, both guaranteedsituation holders and substitutes. If an applicant foremployment as a substitute is rejected, the foreman crosseshis name off the list.The Ledger's policy, prior to October 1975, for hiring asubstitute referred by the Union who had never worked forit was to make an inquiry as to his prior work experience tosee if the applicant was competent and, if possible, hisprevious employer would be contacted for a referencecheck. Substitutes who had previously worked for theLedger were evaluated by consideration of their prior workrecord.After October i, 1975, Respondent promulgated a policyin respect to employee applicants who had worked at theWashington Post2which was expressed as follows by MarkNewhouse,3assistant to the general manager: "[Alnyonefrom the Washington Post had to have a reference checkmade before a decision either to hire or not hire wasmade." This policy was formulated "a month after thestrike started [at the Washington Post]. Probably Octoberor November, '75." Respondent "wanted to be very sure[it] did not hire any people that participated" in the eventswhich surrounded the strike such as "sabotage," "vio-lence," and "assaults." Newhouse related that Respondenthad in the past been subjected to sabotage, slowdowns, andassaults on its foremen in the pressroom, which situationhad been "stabilized" and the pressroom converted to a"relatively efficient and peaceful operation.... we werevery anxious that this cycle of violence and sabotage not berepeated in Newark and we wanted to get a reference checkon anyone that came from Washington to be very sure thatwe weren't reinfecting our pressroom with this kind ofof itself incredible and unworthy of belief. All testimony has been reviewedand weighed in the light of the entire record. No testimony has beenpretermitted.2 The Washington Post is a daily and Sunday newspaper published inWashington, D.C.3 Upon the request of the Respondent the record is corrected to reflectNewhouse's correct given name as "Mark."582 NEWARK STAR LEDGERtroublemaker." Newhouse testified that foremen were toldbefore they hired anyone from the Washington Post thatthey "should send his name up to the office so that wecould give the Washington Post a call and check on hiswork record." 4At the time the events herein occurred, Jack Powersoccupied the position as pressroom foreman. He was notcalled to testify, nor was his absence explained. WilliamFitzgerald, Jr., who at the time had been acting andassistant foreman, testified that Production Director DaleDouglas informed Powers and him that if any name of anindividual who had worked at the Washington Post wassubmitted by the chairman the name would be rejected"until their name was sent up to the production office to bechecked out. .... there was some people that might havebeen involved in sabotage and we wanted to check themout first."According to Newhouse, he did not learn that Canditoand Walsh had been refused employment until after theirunfair labor practice charges, respectively, were filed withthe Board. Upon inquiry of Powers at that time, Powersreported that he did not hire Candito "because he quit hisjob without notice." As to Walsh, Newhouse testified, "Atfirst he [Powers] couldn't remember and then he told methat it was because he left without notice and also gotbenefits because he left without notice ...."5 Walsh hadreceived no extra benefits.Both Candito and Walsh had been situation holders.Candito was the chapel chairman. In early November1973, Candito notified James O'Reilly. the vice chairman,that he would have to take over as chairman "because hewas going to Washington for a couple of weeks to tryworking there in the Post." Candito informed O'Reilly thatWalsh was accompanying him. Around Thanksgiving"towards the end of November, '73."6 Candito toldO'Reilly that he would "definitely be staying in Washing-ton," and that Walsh was staying too. When O'Reilly wasabout to pass on this information to Powers, Powersinquired of O'Reilly concerning the status of Candito andWalsh. O'Reilly thought that he ought to doublecheck; hecalled Candito's wife and informed her that Canditoshould call Powers. The next morning Powers informedO'Reilly that Candito and Walsh were "staying inWashington, they are not coming back, and he was goingto carry them a couple more weeks to see if they liked it." I4 Newhouse was not sure that Foreman Jack Powers. who had refusedemployment to Candito and Walsh, had received the word.I In its bnef Respondent relies on these same reasons: "Their rejectionswere due to pnor misconduct in failing to provide advance notice ofintended termination of employment pursuant to the Ledger's shop practicewhich misled Respondent into giving them unearned benefits."6 Respondent's attendance record for Candito reveals that the last daysworked by Candito were two shifts during the week of December 5. 1973.Prior to that he had worked five shifts dunng the week ending November 21.1973. At the time he worked for Respondent, in December. he had alreadytaken employment with the Washington Post.I Both employees had been on vacation when they left. At the time theyleft they had obtained traveling cards from Local 8. They proceeded toWashington. D.C.. to ascertain whether they wished to work at theWashington Post.I On the same subject, Chairman Tuske credibly testified: "We broughtthe sheet in and as the men were checking in. Bob and I were in the officewatching Jack Powers and the assistant foreman checking the men off asSometime in December 1973, Candito telephoned Pow-ers and told him that he and Walsh were going to stay inLocal 6 and work permanently at the Washington Post.While at the Washington Post both Candito and Walshengaged in the strike. Each returned to Newark and soughtwork as hereinafter detailed.On a Friday in November 1975, after his name had beencleared by Local 8, Candito's name was written on themarkup list by Vice Chairman Robert Rudolph for theSaturday night shift. (Candito would have been a substi-tute.) Thereafter, according to practice, Rudolph andChairman William Tuske went into the office to make "anychanges [on the list] if anybody tripped up" and had to bereplaced with another substitute. Powers informed theunion representatives that Candito "couldn't work there"because "he worked in Washington and that Mr. New-house told Mr. Powers that there would be nobody fromWashington working at the Ledger."8Candito was notemployed. About a week later Powers told Rudolph that"because of all the violence that happened down there hesaid he did not want any people like that working in [the]pressroom."9Later when Rudolph revealed to Powers thathe was going to the Labor Board to give a statementregarding Candito, Powers commented, "[lit is not just thefact he came from Washington, it's that he owes us foruniforms and he didn't like the way he left and that he wascarrying benefits or something to that effect while hewasn't working there." 10In May 1976, Candito contacted James Scofield, presi-dent of Local 8, and asked him whether it would bepermissible to work Saturday mornings at the Ledger.Scofield advised Candito to call Jack Mason and have himbook him for Saturdays. Candito telephoned Mason andrelated his conversation with Scofield. Mason replied thathe "would have to talk to the foreman, Mr. Powers." Afterreceiving a report from Mason, Candito telephoned Powersand asked him what he meant that he (Candito) "wouldhave to go to the Supreme Court." Powers replied that"that is as far as the Company would go to ... keep [him ]out of the Star Ledger." Candito was not hired. TheRespondent "admits on or about May 1, 1976 Local 8submitted Candito's name to Respondent as an applicant."(Respondent's answer.) 1In the second week in November 1976, on a Tuesdaynight (November 9, 1976), Rudolph advised Powers thatWalsh was available for work. Powers responded, "[N]o.they were checking in and as he came across Bill Candito's name he says BillCandito cannot work here ..and he says no men from Washington canwork in this pressroom so then I turned around again and says whose orderswere those and he says they came upstairs from Mr. Newhouse."9 The foregoing evidence is admissible under the holding in Local LodgeNo. 1424, International Association of Machinists, AFL-CIO, et al. /BranManufacturing CompanyJ v. N.LR.B., 362 U.S. 41 1, 416 (1960). as "earlierevents" which were "utilized to shed light on the true character of mattersoccurring within the limitations period."'0 It is obvious that Powers' elaboration on Respondent's reasons for therejection of Candito as an employee, after the unfair labor practice chargeswere being investigated, was an afterthought sounding in pretext." Mason did not testify. The General Counsel excused his absencebecause "Mason declined to cooperate in the course of the investigation."Even though I have drawn an adverse inference from Mason's absence, Icredit Candito's version in view of the record as a whole, Candito'sdemeanor, Respondent's admissions, and the fact that I have found Canditoto be a credible witness in other matters.583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe owed him money for uniforms and he didn't like theway he left. He felt he should have given more notice aboutleaving." Later Powers mentioned that Walsh did not turnin his earphones (ear muffs).12At the time Walsh left hedid not owe for uniforms nor had he retained any earmuffs. In fact, Walsh was informed in 1974 by a payrollclerk that his vacation pay would not be released unless hereturned the uniforms or paid for them. This was the firsttime Walsh had been informed of this requirement. Walshpaid for the uniforms in the amount of $20.13 AlthoughRespondent claimed that there was an understanding thatemployees were to return their uniforms if their employ-ment terminated, there was no published specific rule onthe subject. The credible evidence does not support afinding that such a rule was in effect. Indeed, Newhousewas not sure that such alleged "understanding" had beencommunicated to the employees.When Walsh left Respondent's employment he followedthe general practice 4 of giving notice to the chapelchairman. His last day worked was November 21, 1973, atwhich time he took his accrued vacation and left withCandito to work at the Washington Post.While both Candito and Walsh engaged in the strike atthe Washington Post, the credible record does not disclosethat either of them participated in any violence or otherunlawful activities or that Respondent possessed anyknowledge that they did participate. Their attempt toreturn to the Star Ledger occurred while the strike at theWashington Post was still in progress.The refusal of Respondent to give work to Candito inNovember 1975, and on May 1, 1976, was keyed toRespondent's policy of scrutinizing carefully any applicantfor a job who had worked at the Washington Post duringthe strike. Powers implemented this policy in respect toCandito by rejecting him for employment, ipso facto,without confirming whether he had been guilty of anystrike activities which were unprotected and would havejustified a refusal to hire. The policy as adopted andenforced by Powers contemplated the denial of employ-ment if the applicant participated in the Washington Poststrike regardless of the nature of the participation. Thisstance was unlawful because an individual may not bebarred from employment because he engages or hasengaged in concerted activities protected under Section 7of the Act. Phelps Dodge Corporation v. N.LR.B., 313 U.S.177 (1941). Cf. Unga Painting Corporation, 229 NLRB 567(1977), where the Board held that an employer violatedSection 8(a)(3) when it refused to hire an individual,commenting "We don't hire no union members." Thus,Respondent violated Section 8(a)(3) and (I) of the Act byrefusing to put Candito to work on May 1, 1976, andthereafter, although Candito was qualified to do such work.Any other reasons advanced by Respondent for itsrefusal to put Candito to work were pure pretexts tailored12 In judging the pretextual nature of these reasons it is significant tonote that they were advanced after Candito's unfair labor practice chargehad been served on Respondent, on October 12. 1976, and may have beenan accommodation of position. No doubt Powers had "wised up.":l The payment was made by a check dated April 12, 1974.14 Newhouse testified that notice of termination may be given directly toa supervisor or through a union representative.11 Tuske testified credibly that when an employee would leave Powersas defenses in this proceeding. The real reason Candito wasnot put to work was that, as a member of Local 6, heparticipated in the Washington Post strike.As to Walsh his case falls within the same pattern. Thereasons given for the refusal to hire him, i.e., he owed foruniforms, he did not turn in his ear muffs, and he shouldhave given more notice about leaving are false. The factsshow that he paid for his uniforms, he had no ear muffs,and he followed the usual practice of giving notice of histermination. In fact Powers was ingratiating; he extendedthe time in which he kept Walsh and Candito on thepayroll. 15 His antagonism toward Candito and Walsh firstsurfaced when they applied for jobs after they hadparticipated in the Washington Post strike. The fact thatthe reasons given were false warrants an inference thatsome other reason was being concealed. N.LR.B. v. JosephAntell, Inc., 358 F.2d 880, 883 (C.A. 1, 1966). Here thereason which protrudes like a sore finger is Walsh'sparticipation in Local 6's strike at the Washington Post.Power's disposition to consider such factor in the refusal tohire Candito gives substance to the same conclusion inregard to Walsh. As in the case of Candito, I am convincedand find that the "real reason" 16for Respondent's refusalto put Walsh, who was otherwise qualified, to work wasthat, as a member of Local 6, he participated in theWashington Post strike. Hence, by its refusal to put Walshto work on or about November 9, 1976, and thereafter, theRespondent violated Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1. The Unions are labor organizations within themeaning of Section 2(5) of the Act.2. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act for jurisdiction to beexercised herein.3. By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed by Section 7 ofthe Act, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4. By unlawfully refusing to put William Candito towork on May 1, 1976, and Martin Walsh on or aboutNovember 9, 1976, and thereafter, Respondent engaged inunfair labor practices within the meaning of 8(aX3) and (I)of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and take certain affirmative"would tell that man if you do not like where you are going, I will give you a90 day leave of absence so you can return and hold onto everything,hospitalization, Blue Cross, and all that." It is clear that Powers hadextended the same benefits to Candito and Walsh. Respondent's protest inthis respect is not only tardy but sounds in pretext.16 See N.L RB. v. Brown, John, et al., d/b/a Brown Food Stores, et al., 380U.S. 278 (1965).584 NEWARK STAR LEDGERaction designed to effectuate the policies of the Act. Ithaving been found that Respondent refused to put WilliamCandito and Martin Walsh to work on May 1, 1976, andon or about November 9, 1976, respectively, in violation ofSection 8(a)(3) and (1) of the Act, it is recommended thatRespondent offer each immediate employment to thepositions which they would have filled on the dates of therefusals to hire or, if such positions no longer exist, tosubstantially equivalent positions and restore to them anybenefits they may have lost and make them whole for anyloss of earnings they may have suffered, by reason ofRespondent's wrongful acts herein detailed, by paymentsto them of sums of money equal to the amounts they wouldhave earned from the dates of the refusals to hire to thedate of the offers of employment, less net earnings duringsuch period, to be computed on a quarterly basis in themanner established by the Board in F. W. WoolworthCompany, 90 NLRB 289 (1950), and including interest atthe rate of 6 percent per annum in the manner set forth inIsis Plumbing & Heating Co., 138 NLRB 716 (1962).'7Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER '8The Respondent, The Newark Morning Ledger Co.d/b/a Newark Star Ledger, Newark, New Jersey, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Violating Section 8(aX)1) and (3) of the Act byrefusing to put to work individuals who have lawfullyapplied for employment because of their lawful participa-tion in the Washington Post strike or their participation inany other activities protected by Section 7 of the Act.17 The employment and backpay rights of Candito and Walsh will besubject to the applicable contracts, or contract, between Local 8 andRespondent. It is intended by this remedy that the status quo ante beestablished as nearly as possible.is In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and become(b) In any other manner interfering with, restraining, orcoercing any employees in the exercise of the rightsguaranteed them by Section 7 of the National LaborRelations Act, as amended, to engage in self-organization,to bargain collectively through a representative of theirown choosing, to act together for collective bargaining orother mutual aid or protection, or to refrain from any andall of these things.2. Take the following affirmative action which willeffectuate the policies of the Act:(a) Offer William Candito and Martin Walsh employ-ment and reimburse them for backpay in accordance withthe recommendations set forth in the section of thisDecision entitled "The Remedy" and comply fully with theremedy.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its Newark plant at Newark, New Jersey,copies of the attached notice marked "Appendix." 9Copies of said notice, on forms provided by the RegionalDirector for Region 22, after being duly signed byRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.its findings, conclusions, and Orders, and all objections thereto shall bedeemed waived for all purposes.19 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."585